Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Not Required
This application contains the following embodiments:
Embodiment 1 – Reproductions 1.1-1.11Embodiment 2 – Reproductions 2.1-2.11
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). 
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. 
Specification
The specification is objected to for the following reasons:
The statements in paragraph after the description of the reproductions regarding the guide plate, LEDs, and observation area must be removed. The statements describe the function of the article and these types of statements are not permissible in the specification because they go beyond the brief description of the drawings. See (MPEP § 1503.01(II)). 

35 USC 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling for the following reasons:
The scope of the claim is unclear.  Specifically, the specification states that the blue-colored parts in the reproductions are not part of the claimed design, but all of the article is blue except for the gray/white rectangle portion. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture. Clarification is required.
The examiner suggests that the reproductions be amended to show all the unclaimed elements of the design in broken line instead of the color blue so it is clear exactly what is not being claimed, and the following broken line statement must be inserted immediately preceding the claim:
-- The broken lines depict portions of the article that form no part of the claimed design.--
The scope of the claim is unclear.  Specifically, the specification states that the reference productions (reproductions 1.9, 1.10, 1.11, 2.9, 2.10, and 2.11) do not form part of the claimed designs, but all of the reference reproductions are being claimed. If the reference reproductions are not being claimed they must be removed from the claimed disclosure or be added to an appendix. 
Reproductions 1.1, 1.2, 1.3, and 1.4 are inconsistent with reproductions 1.5-1.11. The elements that form the edges of the article in reproductions 1.1, 1.2, 1.3, and 1.4 (indicated below) do not match what is seen in reproductions 1.5-1.11. Reproductions 1.1, 1.2, 1.3, and 1.4 show those edges blurry and fuzzy and the other reproductions show hard edges with defined lines. Consistency is required.

    PNG
    media_image1.png
    381
    1589
    media_image1.png
    Greyscale

Applicant may overcome this refusal by amending the reproductions with better quality so the shape of all the elements of the article are consistent throughout.

Reproductions 1.3, 1.4, and 1.7-1.11 are inconsistent with reproductions 1.5-1.6. Reproductions 1.3, 1.4, and 1.7-1.11 show five ridge elements on both sides of the article (indicated below) and the ridges on the article in reproductions 1.5 and 1.6 do not match and appear to show several more. Consistency is required.

    PNG
    media_image2.png
    363
    1528
    media_image2.png
    Greyscale

Applicant may overcome this refusal by amending reproductions 1.5 and 1.6 to show the same number of ridges as the other views.

Reproductions 1.4, and 1.7-1.9 are inconsistent with reproductions 1.5-1.6. Reproductions 1.4, and 1.7-1.9 show cut-out sections on one side of the article (indicated below) which are not seen on the article at all in reproductions 1.5 and 1.6. Consistency is required.

    PNG
    media_image3.png
    640
    718
    media_image3.png
    Greyscale

Applicant may overcome this refusal by amending reproductions 1.5 and 1.6 to show the cut-out sections on one side of the article.

The scope of the claim is unclear.  Specifically, the specification states that the light guide plate is transparent, but nothing is shown transparent in the reproductions. The examiner presumes the gray and white rectangle portion of the article is the light guide plate; if so, it must be shown as transparent. The light guide plate is colored gray and white in the reproductions, which does not show that the portion of the article is transparent. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.
Applicant may overcome this refusal by amending the reproductions to clearly and properly show the indicated portions as transparent on the article by adding oblique shading to the surfaces and describing the transparent portions in the specification.
Reproductions 1.9 and 2.9 are inconsistent with reproductions 1.6 and 2.6. Reproductions 1.9 and 2.9 show an all-white surface on the bottom of the article (indicated below) and reproductions 1.6 and 2.6 show the surface gray with a white stripe down the middle. Consistency is required.

    PNG
    media_image4.png
    977
    1432
    media_image4.png
    Greyscale


Reproductions 1.11 and 2.11 are inconsistent with the other reproductions. Reproductions 1.11 and 2.11 show additional solid line elements (indicated below) that are not seen in the other reproductions. Consistency is required.

    PNG
    media_image5.png
    642
    1304
    media_image5.png
    Greyscale


The scope of the claim is unclear. Specifically, reproductions 1.11 and 2.11 show broken lines that are placed over claimed portions (indicated below) making what is being claimed unclear. In general, when broken lines are used, they should not intrude upon or cross the showing of the claimed design and should not be of heavier weight than the lines used in depicting the claimed design. Additionally, these broken lines show the intended function of the design and must be removed.

    PNG
    media_image6.png
    642
    1304
    media_image6.png
    Greyscale

The scope of the claim is unclear. Specifically, the exact depth and three-dimensional shape of the indicated elements disclosed in the cross-sectional view (indicated below) in reproductions 1.11 and 2.11 are not clearly disclosed. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image7.png
    289
    1159
    media_image7.png
    Greyscale

Applicant may overcome this refusal by amending reproductions 1.11 and 2.11 to reduce the indicated elements to broken line removing them from the claim. 

The scope of the claim is unclear. Specifically, the exact depth and three-dimensional shape of the claimed design in reproductions 2.1 - 2.11 are not clearly disclosed because of the poor quality and small size. The reproductions should be of sufficient quality to allow for proper examination and a full understanding of the claimed design. Every line should be durable, clean, sufficiently dense and dark, and uniformly thick and well-defined. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.
Applicant may overcome this refusal by amending reproductions 2.1 - 2.11 to improve the quality and size so the exact three-dimensional shape is understood. 

    PNG
    media_image8.png
    657
    1860
    media_image8.png
    Greyscale


Because of the inconsistencies, and insufficient information in the reproductions provided, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim indefinite and non-enabled. In order to overcome this refusal, it is suggested that the design be shown clearly and consistently among the views. However, care must be taken to not introduce new matter.  It is recommended that every line be clean, sufficiently dense and dark, and uniformly thick and well-defined in the replacement reproductions.
Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012
See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is refused under 35 USC § 112 (a) and (b).
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.
To inquire about this communication, applicants may contact Examiner Steven Czyz by phone at 571-270-0204.  The examiner can normally be reached Monday through Friday, 8 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Manny Matharu, by phone at 571-272-8601. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

/STEVEN J CZYZ/Primary Examiner, Art Unit 2922